


Exhibit 10.3




The obligations evidenced hereby are subordinated in the priority order listed
below, and more particularly in the manner and to the extent set forth in that
certain Subordination Agreement (the “Subordination Agreement”) dated March 30,
2011 by and among Sovereign – Emerald Crest Capital Partners II, LP, Pacific
Specialty Insurance Company (collectively the “Senior Lenders”) and Emerald
Crest Management Company, LLC, as agent for the Senior Lenders (“Agent”),  IU
HOLDINGS, LP (“Tier 2 Junior Lender”), IU INVESTMENTS, LLC (“Tier 3 Junior
Lender”), INTERNET UNIVERSITY, INC. (“Internet University”, and the party
identified as “Lender” below), MARC BLUMBERG (“Blumberg”), and MARC A. PICKREN
(“Pickren”, and collectively with Internet University and Blumberg, the “Tier 4
Junior Lenders”), and INTERNET UNIVERSITY, INC. (a second time, “Tier 5 Junior
Lender”), as defined as to all in the Subordination Agreement.  Lender, together
with the other Tier 4 Junior Lenders, is senior to the loan and security
interest of the Tier 5 Junior Lender, Ned B. Timmer  (“Tier 6 Junior Lender”),
and Scott N. Beck (“Tier 7 Junior Lender”).  The Tier 5 Junior Lender, the Tier
6 Junior Lender and the Tier 7 Junior Lender are signatories to the
Subordination Agreement, too.  Each holder of this instrument (“Promissory
Note”), by its acceptance hereof, agrees (i) to be bound by the Subordination
Agreement and (ii) that if and to the extent any conflict exists between the
terms of this instrument and the terms of the Subordination Agreement, the terms
of the Subordination Agreement shall govern and control.




AMENDMENT NO. 4 TO PROMISSORY NOTE




AMENDMENT NO. 4 TO PROMISSORY NOTE (the “Promissory Note”), dated as of February
3, 2012 (this “Amendment”), among CORNERWORLD CORPORATION, a Nevada corporation
(the “Borrower”) and INTERNET UNIVERSITY, INC. (“Lender”).




WITNESSETH:




WHEREAS, on August 27, 2008, the Borrower and the Lender thereto entered into
the Promissory Note dated as of August 27, 2008 (as it may be amended from time
to time, the “Promissory Note”).




WHEREAS, on March 31, 2010, the Borrower and the Lender executed Amendment No. 1
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, on March 30, 2011, the Borrower and the Lender executed Amendment No. 2
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, on September 6, 2011, the Borrower and the Lender executed Amendment
No. 3 pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
Promissory Note as set forth below.




NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, notwithstanding any
provisions of the Promissory Note to the contrary, the parties hereto hereby
agree to the following:




1

--------------------------------------------------------------------------------




1.          The Applicable Interest Rate shall be 10% per annum. Interest on the
Principal Sum of this Promissory Note shall be calculated by multiplying (i) the
actual number of days elapsed in the period for which the calculation is being
made by (ii) a daily rate based on a three hundred sixty (360) day year (that
is, the then Applicable Interest Rate or the Default Rate, as then applicable,
divided by 360) by (iii) the outstanding principal balance. Accrued interest can
be cash settled on the last calendar day of each month computed based on the
entire outstanding principle or may be accrued at Borrower’s choosing. Interest
shall accrue on any interest payments that are not cash settled at the rate of
10% per annum on the basis of a three hundred sixty-five (360) day year and
actual days elapsed until such time as the interest payment is cash settled. All
accrued interest payments shall mature on March 31, 2016.




2.          The Borrower hereby authorizes the Lender, and the Lender hereby
agrees, to cause the following legends to be clearly, conspicuously and
prominently inserted on the original of the Promissory Note, in each case
following the signature of the Borrower:




“This Promissory Note has been amended by Amendment No. 4 to Promissory Note
dated as of February 3, 2012, between CornerWorld Corporation, as maker of this
Promissory Note and “Borrower” defined therein, and Internet University, Inc.,
as the then holder of this Promissory Note and “Lender” defined therein
(“Amendment No. 4”), the provisions of which are incorporated by reference for
all purposes of this Promissory Note, and each holder of this Promissory Note,
by its acceptance hereof, irrevocably agrees to be bound by the provisions of
Amendment No. 4.”, subject to the provisions of the Subordination Agreement
dated February 3, 2012.




The Lender further agrees (a) to cause executed counterparts (or copies of
executed counterparts) of this Amendment No. 4 to be stapled or otherwise firmly
affixed to the Promissory Note, and (b) to furnish a copy of the Promissory
Note, with such legends so inserted and with such counterparts or copies of this
Amendment No. 4, to Borrower promptly after the Lender’s receipt of a fully
executed counterpart of this Amendment.




All of the terms and provisions of the Promissory Note, as amended by this
Amendment No. 4, remain in full force and effect. The Borrower hereby agrees
that the amendments herein contained shall in no manner affect or impair the
indebtedness evidenced by the Promissory Note, the obligation of the Borrower to
make payment of the principal of and interest on the indebtedness evidenced by
the Promissory Note in strict accordance with the face and tenor of the
Promissory Note, or any of the liens or security interests securing such payment
and performance.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

/s/ Scott N. Beck

 

By: Scott N. Beck

 

CORNERWORLD CORPORATION

 

Its: Chief Executive Officer

 

 

 

 

 

/s/ Doug Levy

 

By: Doug Levy

 

INTERNET UNIVERSITY, INC.

 

Its: Chief Executive Officer




2

--------------------------------------------------------------------------------




Schedule A to Promissory Note:




Scheduled Payment Date

Amount

 

 

June 2, 2009

$31,147

March 31, 2010

$8,700

April 30, 2010

$8,700

May 31, 2010

$8,700

June 30, 2010

$8,700

July 31, 2010

$8,700

August 31, 2010

$8,700

September 30, 2010

$8,700

October 31, 2010

$8,700

November 30, 2010

$8,700

December 31, 2010

$8,700

September 30, 2012

$167,770

March 31, 2013

$254,771

March 31, 2014

$254,771

March 31, 2015

$254,771

March 31, 2016

$254,770




3

--------------------------------------------------------------------------------